EXHIBIT 10.9

Contract for the provision of professional services held between Social Reality,
Inc. represented by C. Christopher Miglino who from now on and for effects of
the this contract will be named “The Client” and SERVICIOS Y ASESORIAS PLANIC,
S.A. DE C.V represented in this act by his legal representative the C. CLAUDIA
CASTILLO MONTAÑO to whom hereinafter called "The service provider", subject both
parties in accordance with the following statements and clauses:







STATEMENTS







1.

“The Client” declares:



a.

To be an American society properly constituted in accordance with the
constitutive agreements and under the denomination of Social Reality, Inc.

b.

That for the effects of this contract it indicates like registered office
located in 456 Seaton ST. Los Angeles, CA 90013.

c.

That requires the services of "Service Provider" to carry out the actions taken
with regards to this contract, consistent services and administrative operation.




2.

"The Service Provider" declares:



a.

To be a Mexican society properly constituted in accordance with the Mexican laws
and under the denomination of SERVICIOS Y ASESORIAS PLANIC, S.A. DE C.V as
stated in the Scripture No.47, 939 before Lic. Luis Ricardo Duarte Guerra,
notary public No.24 dated the 26th of the month of September 2012.



b.

Federal registry of contributors SAP110927NY5



c.

That for the effects of the this contract it indicates as the registered office
located in Insurgentes Sur 1877 floor 1 office 101, Colonia Guadalupe Inn Mexico
District Federal C.P. 01020 delegation Álvaro Obregón.

d.

Your representative has the necessary authority to force her under the terms of
this agreement.

e.

As part of its social purpose is mainly the provision of services for advising,
monitoring, operation and administration of all types of companies and
businesses and in particular, in the field of human resources, as well as the
provision of services to cover temporarily temporary vacancies or any of the
companies that so require, with the technical means, administrative
organization, economic capacity and the experience necessary to adequately
provide such services.





--------------------------------------------------------------------------------

Both parties declare that by his own will want to celebrate the present
contract, same that fasten to the tenor of the content of the following:







CLAUSES







FIRST. - The SUBJECT OF THE CONTRACT. - "The client" hires "The service
provider" to provide this and who agrees to  provide the services professionals
whose  intent was expressed in paragraph d) of the Declaration which above
referred that it precedes and to which one refers in the following Clause, in
the terms, form and conditions that are established in the present instrument.







SECOND. - DESCRIPTION OF THE SERVICES. - "The Service Provider" agrees to
provide “The Client” the services of part-time or full time employees
administration that “The Client” needs, prior request to the same one, to
satisfy its needs for work, at the address of "The Client" or in which the same
designates. For such purposes, “The Client” should provide to "The Service
Provider" the necessary information and the requirements of the employees to
hire, for the proper development of the work activities required during the time
required to do so.







THIRD. - SALARY AND BENEFITS. - "The Service Provider" will pay its employees
providing services to "The Client" salaries and allowances, as well as taxes and
tax rights, labor and social services in accordance with the legal provisions
relating to them, which are a cost of service for "The Service Provider". The
expenses to undertake "The Service Provider" in favor of their employees, are
the following: salaries, overtime that is occasional, additional payments to
salary, 15 days of annual bonus or proportion, 6 days of vacation per year or
proportion, 25 percent of vacation allowance, vacation, employer contributions
to the I.M.S.S. and INFONAVIT, SAR 2.5 % on payroll, as well as all those
benefits to which, in its time, is secured "The Service Provider" derived from
the employment relationship.







FOURTH. - CONSIDERATION OF THE SERVICE. - "The client" shall pay “The Service
Provider” as consideration of the Service contracted, an amount equivalent to
the result of adding the concepts set forth in the third clause, added to that
amount a 8% Commission by payroll administration. In the event that the staff
members who were assigned to "The Client" was hired





--------------------------------------------------------------------------------

full time, this would recognize their rights acquired by "The Service Provider",
who will receive or charge a month of salary of the employee, any time the
employee has been recruited by “The Service Provider" will issue the
corresponding invoice every 14 days, added and broken down the I.V.A. to "The
Client", the payment shall be made to "The Service Provider" to the next week as
maximum that the invoice has been submitted for review as this guarantees the
timely payment of the next two weeks.







FIFTH. - END OF THE CONTRACT. - Both parts agree that this contract will apply
from the date of its signature until January 25th, 2014. Also, they agree that
the this contract will be able to be considered finished in advance to the
previous date, in any moment and without any responsibility for the part that it
of for completed, previous or prior notice in writing that of to another part,
with at least 30 calendar days of anticipation to the date in which it is
desirable to make the completion effective.

In case “The Service Provider” has more than 10 workers placed for “The Client”,
will agree between both parts a schedule to terminate the personnel in dates
distributed reasonably inside a maximum period of 30 days later days after the
date of notice of termination.







SIXTH. - ADDITIONAL INFORMATION.- Both parties agree that the information and
documents that will to be provided by "The client" to "The Service Provider" or
to its employees, or in any way that is obtained by "The Service Provider", as
well as the product related to the tasks performed by its employees, in virtue
of the benefits of the service subject matter of this contract are the property
of "The Client" and, therefore they remain forced to consider its content as
confidential, being prohibited to spread it or to publish it without the
authorization previous or prior written authorization of "The Client".







SEVENTH. - SUPERVISION AND MONITORING OF THE SERVICE. - "The Client" shall have
at all times the right to supervise and monitor the services provided by "The
Service Provider", and may also suggest writing instructions and comments that
it deems appropriate, related to the services subject to this agreement.







EIGHTH. - AMENDMENT TO THE CONTRACT. - both parties agree that any modifications
to the provisions agreed upon in this document will be made in writing and shall
be attached to the same so that they act as an integral part of this instrument.
"The Service Provider" agree that you will not reassign or transfer this
agreement without the written permission of “The Client"





--------------------------------------------------------------------------------

NINTH. - CHANGES TO THE PRICE OF THE SERVICE. - "The Service Provider " shall
notify in writing and negotiating with "The client" changes in the cost of the
service that may be presented, by changes to the minimum wage, taxes or that it
imposes the Federal Government, or that they added to the Federal labor law or
any other law.







TENTH. - QUALITY OF SERVICE. - "The Service Provider" agrees to comply with the
requirements of quality of service that "The client" prompted during the
development of the activities covered by this contract.







ELEVENTH. - TERMINATION AND COMPLETION. - There will be cause of rescission of
this contract the nonperformance of any of the parts to the obligations that are
assumed under this document. If "The client" decide to terminate the contract
with "The Service Provider" for failure to comply with any clause, should notify
previously to that in a period of 15 days "The providers of a Service" to
restore the damage. If the last period has not been corrected the breach, the
contract shall be terminated.

"The Service Provider" admits that, for effects of the object of the this
contract, there is no element of subordination between "The Client" and the
staff who hire or have hired "The Service Provider", which obligation to
maintain "The Client" in peace and safe from any claim that may arise on the
occasion of conflicts or responsibilities of employment with personnel provided
by "The service provider".

"The service provider" agrees to accept to be the only obliged and responsible
to comply with all the responsibilities of hiring in the terms of the Federal
Labor Law, Social Security Act and any other Federal State or City Laws,
applicable disposition as regards the personnel that is hired for the service of
service established in this contract.

In case of direct termination applied to the employees by “The Client” and
without intervention of “The Service Provider, the arranged will stay without
effect in the two previous paragraphs.







TWELFTH. - INTERPRETATION AND JURISDICTION. - Both parts agree that, in relation
to all matters not provided for in this contract shall be in accordance with
articles 2606 to 2615 and other applicable of the Civil Code of Mexico City and
the applicable to the State of Mexico, as extra applicable legal provision of
the will of the contracting parties. For its interpretation and implementation,
if necessary, the parties expressly submit to the jurisdiction of the Courts of
Common Jurisdiction of Mexico City and the State of Mexico, giving up to any one
or more other that in reason of your home, neighborhood or any other cause
possesses or arrive to purchase.





--------------------------------------------------------------------------------

The parties agree fully to the content and legal effects of this contract, both
parties signed in triplicate in accordance to the fit of the present and the
margin in the previous, in the city of Mexico Federal District. On 25 January
2013







The contract of rendering of service is made between, Social Reality, Inc., as
“The Client” and SERVICIOS Y ASESORIAS PLANIC, S.A. DE C.V, as “The Service
Provider”.













''EL PRESTADOR DE SERVICIOS''







—————————————————




CLAUDIA CASTILLO MONTAÑO

Representante Legal de

Servicios y Asesorías Planic S.A. de C.V.




''EL CLIENTE''







—————————————————




CHRISTOPHER MIGLINO

CEO & Co-Founder

Social Reality, Inc.







TESTIGO







—————————————————




MONICA ANGELICA AVITIA LEON



